 



Exhibit 10.1

RESTRICTED STOCK AWARD

COMMERCIAL METALS COMPANY
1999 NON-EMPLOYEE DIRECTOR STOCK PLAN

Pursuant to the Commercial Metals Company 1999 Non-Employee Director Stock Plan
(the “Plan”) for non-employee directors of Commercial Metals Company, a Delaware
corporation (the “Company”) and its Subsidiaries,



--------------------------------------------------------------------------------

(the “Participant”)

has been granted a Restricted Stock Award in accordance with Article 4 of the
Plan.

     1. Terms of Award. The number of shares of Common Stock awarded under this
Award Agreement is 2,000 shares (the “Awarded Shares”). The Date of Grant of
this Award is ___, 20___.

     2. Subject to Plan. This Award Agreement is subject to the terms and
conditions of the Plan, and the terms of the Plan shall control to the extent
not otherwise inconsistent with the provisions of this Agreement. The
capitalized terms used herein that are defined in the Plan shall have the same
meanings assigned to them in the Plan. This Award Agreement is subject to any
rules promulgated pursuant to the Plan by the Board or the Administrator and
communicated to the Participant in writing.

     3. Vesting. Except as specifically provided in this Agreement and subject
to certain restrictions and conditions set forth in the Plan, the Awarded Shares
shall be vested as follows:

       (a) Fifty percent (50%) of the Awarded Shares shall vest on the first
anniversary of the Date of Grant, provided the Participant is providing services
as an Outside Director of the Company on that date.

       (b) The remaining fifty percent (50%) of the Awarded Shares shall vest on
the second anniversary of the Date of Grant, provided the Participant is
providing services as an Outside Director of the Company on that date.

Notwithstanding the foregoing, all Awarded Shares not previously vested shall
become fully vested immediately upon (i) the Participant’s death; (ii) the
Participant’s Termination of Service as a Director as a result of his or her
Total and Permanent Disability; (iii) the Participant’s Termination of Service
as a Director as a result of his or her Retirement; or (iv) the occurrence of a
Change in Control.

     4. Forfeiture of Awarded Shares. Awarded Shares that are not vested in
accordance with Section 3 shall be forfeited on the date of the Participant’s
Termination of Service as a Director. Upon forfeiture, all of the Participant’s
rights with respect to the forfeited Awarded Shares shall cease and terminate,
without any further obligations on the part of the Company.

     5. Restrictions on Awarded Shares. Awarded Shares that are not vested in
accordance with Section 3 and which are subject to forfeiture in accordance with
Section 4 shall be subject to the terms,

 



--------------------------------------------------------------------------------



 



conditions, provisions, and limitations of this Section 5.



  (a)   Transfer Restrictions. From the Date of Grant until the date the Awarded
Shares are vested in accordance with Section 3 and no longer subject to
forfeiture in accordance with Section 4 (the “Restriction Period”), neither the
Participant nor any Permitted Transferee shall be permitted to sell, transfer,
pledge, hypothecate, assign, grant any option to purchase, make any short sale
of, or otherwise dispose of or encumber any of the Awarded Shares. Any such
transfer, disposition, or encumbrance shall be null and void ab initio.
Notwithstanding the foregoing, the Participant or a Permitted Transferee may
engage in a Permitted Transfer. Upon any forfeiture, all rights of a Participant
or Permitted Transferee with respect to the forfeited Awarded Shares shall cease
and terminate, without any further obligation on the part of the Company.
Following any Permitted Transfer described in Sections 5(c)(i)(2) or (3), the
Awarded Shares shall continue to be subject to the same terms and conditions as
were applicable immediately prior to transfer, provided that for all applicable
purposes of this Agreement the term “Participant” shall be deemed to include the
Permitted Transferee. The Company shall have no obligation to inform any
Permitted Transferee of the vesting or forfeiture of the Awarded Shares. Except
as otherwise provided in this Agreement, the Company shall have no obligation to
register with any federal or state securities commission or agency any Awarded
Shares that have been transferred by a Participant under this Section 5(a).    
(b)   Rights of a Shareholder. During the Restriction Period or until forfeiture
of the nonvested Awarded Shares, the Participant shall have all of the rights of
a stockholder of the Company, including the right to vote the Awarded Shares and
the right to receive dividends paid with respect thereto. Any stock dividends
paid with respect to Awarded Shares (whether vested or unvested) shall at all
times be treated as Awarded Shares and shall be subject to all restrictions
placed on Awarded Shares. Stock dividends paid with respect to unvested Awarded
Shares shall be unvested.     (c)   Definitions. For purposes hereof:



  (i)   “Permitted Transfer” means any of the following transfers that comply
with Section 20 of this Agreement: (1) any transfer of Awarded Shares to the
Company, (2) a transfer of Awarded Shares to the spouse (or former spouse),
children or grandchildren of the Participant (“Immediate Family Members”), (3) a
transfer of Awarded Shares to a trust or trusts for the exclusive benefit of
such Immediate Family Members, or (4) a partnership in which the only partners
are (x) such Immediate Family Members and/or (y) entities which are controlled
by Immediate Family Members, provided that in each case, a Permitted Transferee
executes a counterpart of this Agreement in order to be bound thereby.    
(ii)   “Permitted Transferee” means the recipient of a Permitted Transfer
described in Sections 5(c)(i)(2) or (3).

2



--------------------------------------------------------------------------------



 



     6. Legend. The following legend shall be placed on all certificates
representing Awarded Shares:

On the face of the certificate:

“Transfer of this stock is restricted in accordance with conditions printed on
the reverse of this certificate.”

On the reverse:

“The shares evidenced by this certificate are subject to and transferable only
in accordance with that certain Commercial Metals Company 1999 Non-Employee
Stock Plan, a copy of which is on file at the principal office of the Company in
Dallas, Texas. No transfer or pledge of the shares evidenced hereby may be made
except in accordance with and subject to the provisions of said Plan. By
acceptance of this certificate any holder, transferee or pledgee hereof agrees
to be bound by all of the provisions of said Plan.”

     The following legend shall be inserted on a certificate evidencing Common
Stock issued under the Plan if the shares were not issued in a transaction
registered under the applicable federal and state securities laws:

“Shares of stock represented by this certificate have been acquired by the
holder for investment and not for resale, transfer or distribution, have been
issued pursuant to exemptions from the registration requirements of applicable
state and federal securities laws, and may not be offered for sale, sold or
transferred other than pursuant to effective registration under such laws, or in
transactions otherwise in compliance with such laws, and upon evidence
satisfactory to the Company of compliance with such laws, as to which the
Company may rely upon an opinion of counsel satisfactory to the Company.”

     All Awarded Shares owned by the Participant shall be subject to the terms
of this Agreement and shall be represented by a certificate or certificates
bearing the foregoing legend.

     7. Delivery of Certificates. Certificates for Awarded Shares free of
restriction under this Agreement shall be delivered to the Participant promptly
after, and only after, the Restriction Period has expired, such shares are no
longer subject to forfeiture pursuant to Section 4 and the Participant has
requested delivery of certificated shares. Certificates for shares of Common
Stock forfeited pursuant to Section 4 shall be promptly returned to the Company
by the Participant. In connection with the issuance of a certificate for
Restricted Stock, the Participant shall endorse such certificate in blank or
execute a stock power in a form satisfactory to the Company in blank and deliver
such certificate and executed stock power to the Company.

     8. Voting. The Participant, as record holder of the Awarded Shares has the
exclusive right to vote, or consent with respect to, such Awarded Shares until
such time as the Awarded Shares are transferred in accordance with this
Agreement or a proxy is granted pursuant to Section 8 below; provided, however,
that this Section 8 shall not create any voting right where the holders of such
Awarded Shares otherwise have no such right.

3



--------------------------------------------------------------------------------



 



     9. Proxies. Participant may not grant a proxy to any person, other than a
revocable proxy not to exceed 30 days in duration granted to another stockholder
for the sole purpose of voting for directors of the Company.

     10. Representations, Etc. Each spouse individually is bound by, and such
spouse’s interest, if any, in any Awarded Shares is subject to, the terms of
this Agreement. Nothing in this Agreement shall create a community property
interest where none otherwise exists.

     11. Simultaneous Death. If Participant and his or her spouse both suffer a
common accident or casualty which results in their respective deaths within
60 days of each other, it shall be conclusively presumed, for the purpose of
this Agreement, that the Participant died first and the spouse died thereafter.

     12. Specific Performance. The parties acknowledge that remedies at law will
be inadequate remedies for breach of this Agreement and consequently agree that
this Agreement shall be enforceable by specific performance. The remedy of
specific performance shall be cumulative of all of the rights and remedies at
law or in equity of the parties under this Agreement.

     13. Dispute Resolution.

       (a) Arbitration. All disputes and controversies of every kind and nature
between any parties hereto arising out of or in connection with this Agreement
or the transactions described herein as to the construction, validity,
interpretation or meaning, performance, non-performance, enforcement, operation
or breach, shall be submitted to arbitration pursuant to the following
procedures:

          (i) After a dispute or controversy arises, any party may, in a written
notice delivered to the other parties to the dispute, demand such arbitration.
Such notice shall designate the name of the arbitrator (who shall be an
impartial person) appointed by such party demanding arbitration, together with a
statement of the matter in controversy.

          (ii) Within 30 days after receipt of such demand, the other parties
shall, in a written notice delivered to the first party, name such parties’
arbitrator (who shall be an impartial person). If such parties fail to name an
arbitrator, then the second arbitrator shall be named by the American
Arbitration Association (the “AAA”). The two arbitrators so selected shall name
a third arbitrator (who shall be an impartial person) within 30 days, or in lieu
of such agreement on a third arbitrator by the two arbitrators so appointed, the
third arbitrator shall be appointed by the AAA. If any arbitrator appointed
hereunder shall die, resign, refuse or become unable to act before an
arbitration decision is rendered, then the vacancy shall be filled by the method
set forth in this Section 13 for the original appointment of such arbitrator.

          (iii) Each party shall bear its own arbitration costs and expenses.
The arbitration hearing shall be held in Dallas, Texas at a location designated
by a majority of the arbitrators. The Commercial Arbitration Rules of the
American Arbitration Association shall be incorporated by reference at such
hearing and the substantive laws of the State of Texas (excluding conflict of
laws provisions) shall apply.

          (iv) The arbitration hearing shall be concluded within 10 days unless
otherwise ordered by the arbitrators and the written award thereon shall be made
within 15 days after the close of submission of evidence. An award rendered by a
majority of the arbitrators

4



--------------------------------------------------------------------------------



 



appointed pursuant to this Agreement shall be final and binding on all parties
to the proceeding, shall resolve the question of costs of the arbitrators and
all related matters, and judgment on such award may be entered and enforced by
either party in any court of competent jurisdiction.

          (v) Except as set forth in Section 13(b), the parties stipulate that
the provisions of this Section 13 shall be a complete defense to any suit,
action or proceeding instituted in any federal, state or local court or before
any administrative tribunal with respect to any controversy or dispute arising
out of this Agreement or the transactions described herein. The arbitration
provisions hereof shall, with respect to such controversy or dispute, survive
the termination or expiration of this Agreement.

No party to an arbitration may disclose the existence or results of any
arbitration hereunder without the prior written consent of the other parties;
nor will any party to an arbitration disclose to any third party any
confidential information disclosed by any other party to an arbitration in the
course of an arbitration hereunder without the prior written consent of such
other party.

     (b) Emergency Relief. Notwithstanding anything in this Section 13 to the
contrary, any party may seek from a court any provisional remedy that may be
necessary to protect any rights or property of such party pending the
establishment of the arbitral tribunal or its determination of the merits of the
controversy or to enforce a party’s rights under Section 13.

     14. Participant’s Representations. Notwithstanding any of the provisions
hereof, the Participant hereby agrees that he will not acquire any Awarded
Shares, and that the Company will not be obligated to issue any Awarded Shares
to the Participant hereunder, if the issuance of such shares shall constitute a
violation by the Participant or the Company of any provision of any law or
regulation of any governmental authority. Any determination in this connection
by the Company shall be final, binding, and conclusive. The obligations of the
Company and the rights of the Participant are subject to all applicable laws,
rules, and regulations.

     15. Participant’s Acknowledgments. The Participant acknowledges receipt of
a copy of the Plan, which is annexed hereto, and represents that he or she is
familiar with the terms and provisions thereof, and hereby accepts this Award
subject to all the terms and provisions thereof. The Participant hereby agrees
to accept as binding, conclusive, and final all decisions or interpretations of
the Board or the Committee upon any questions arising under the Plan or this
Agreement.

     16. Law Governing. This Agreement shall be governed by, construed, and
enforced in accordance with the laws of the State of Texas (excluding any
conflict of laws rule or principle of Texas law that might refer the governance,
construction, or interpretation of this agreement to the laws of another state).

     17. Legal Construction. In the event that any one or more of the terms,
provisions, or agreements that are contained in this Agreement shall be held by
a Court of competent jurisdiction to be invalid, illegal, or unenforceable in
any respect for any reason, the invalid, illegal, or unenforceable term,
provision, or agreement shall not affect any other term, provision, or agreement
that is contained in this Agreement and this Agreement shall be construed in all
respects as if the invalid, illegal, or unenforceable term, provision, or
agreement had never been contained herein.

     18. Covenants and Agreements as Independent Agreements. Each of the
covenants and agreements that is set forth in this Agreement shall be construed
as a covenant and agreement independent of any other provision of this
Agreement. The existence of any claim or cause of action of the Participant
against

5



--------------------------------------------------------------------------------



 



the Company, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement by the Company of the covenants and
agreements that are set forth in this Agreement.

     19. Entire Agreement. This Agreement together with the Plan supersede any
and all other prior understandings and agreements, either oral or in writing,
between the parties with respect to the subject matter hereof and constitute the
sole and only agreements between the parties with respect to the said subject
matter. All prior negotiations and agreements between the parties with respect
to the subject matter hereof are merged into this Agreement. Each party to this
Agreement acknowledges that no representations, inducements, promises, or
agreements, orally or otherwise, have been made by any party or by anyone acting
on behalf of any party, which are not embodied in this Agreement or the Plan and
that any agreement, statement or promise that is not contained in this Agreement
or the Plan shall not be valid or binding or of any force or effect.

     20. Parties Bound. The terms, provisions, and agreements that are contained
in this Agreement shall apply to, be binding upon, and inure to the benefit of
the parties and their respective heirs, executors, administrators, legal
representatives, and permitted successors and assigns, subject to the limitation
on assignment expressly set forth herein. No person or entity shall be permitted
to acquire any Awarded Shares without first executing and delivering an
agreement in the form satisfactory to the Company making such person or entity
subject to the restrictions on transfer contained in Section 4 hereof.

     21. Modification. No change or modification of this Agreement shall be
valid or binding upon the parties unless the change or modification is in
writing and signed by the parties. Notwithstanding the preceding sentence, the
Company may amend the Plan to the extent permitted by the Plan.

     22. Headings. The headings that are used in this Agreement are used for
reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.

     23. Gender and Number. Words of any gender used in this Agreement shall be
held and construed to include any other gender, and words in the singular number
shall be held to include the plural, and vice versa, unless the context requires
otherwise.

     24. Notice. Any notice required or permitted to be delivered hereunder
shall be deemed to be delivered only when actually received by the Company or by
the Participant, as the case may be, at the addresses set forth below, or at
such other addresses as they have theretofore specified by written notice
delivered in accordance herewith:

          (a) Notice to the Company shall be addressed and delivered as follows:

Commercial Metals Company
6565 N. MacArthur, Suite 800
Irving, Texas 75039
Attn: ___
Facsimile: (___) ___-___

6



--------------------------------------------------------------------------------



 



          (b) Notice to the Participant shall be addressed and delivered as set
forth on the signature page.

[Signature Page to Follow]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
its duly authorized officer, and the Participant, to evidence his consent and
approval of all the terms hereof, has duly executed this Agreement, as of the
date specified in Section 1 hereof.

                  COMPANY:
 
                COMMERCIAL METALS COMPANY
 
           

  By:    

   

--------------------------------------------------------------------------------

   

  Name:    

     

--------------------------------------------------------------------------------

   

  Title:    

     

--------------------------------------------------------------------------------

   
 
                PARTICIPANT:
 
               

--------------------------------------------------------------------------------

        Signature
 
           

  Name:    

     

--------------------------------------------------------------------------------

   

  Address:    

     

--------------------------------------------------------------------------------

   

     

--------------------------------------------------------------------------------

   

8